Citation Nr: 1713143	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  10-13 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for adjustment disorder with depressed mood.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from August 1986 to August 1990.

This matter comes to the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas; the RO granted service connection for an adjustment disorder with depressed mood in April 2009, assigning a 10 percent rating from February 10, 2009. The RO later granted a higher initial rating of 50 percent for an adjustment disorder with depressed mood in January 2010, effective February 10, 2009. 

A VA Form 9 substantive appeal addressing this matter is not in the claims file. A VA Form 21-6789, deferred rating decision, dated in February 2011 notes, however, that a VA Form 9 was received on March 25, 2010 but that it was not in the claims file and could not be located. Thus, the Veteran has reportedly filed a timely appeal.

In September 2011, the Veteran testified before a Veterans Law Judge (VLJ) at a Board hearing at the RO. A transcript of the hearing is of record. The VLJ who conducted the hearing is no longer employed at the Board. The Veteran was given the opportunity to appear at another Board hearing in June 2012, but by letter dated June 2012, indicated he did not desire an additional hearing.

The Board remanded this case in September 2012.  Additional development was completed and the case was returned to the Board. In an April 2016 decision, the Board found substantial compliance with the previous remand and denied a higher initial rating of 50 percent. 

The Veteran appealed the April 2016 Board decision to the Court of Appeals for Veterans Claims (Court). In February 2017, the Court vacated the portion of the Board decision that denied entitlement to a disability rating in excess of 50 percent for adjustment disorder with depressed mood, and remanded the issue for action consistent with the directives of a joint motion for partial remand (JMR). The JMR was premised on the Board's failure to address all pertinent evidence to the Veteran's claim. 

The issue of entitlement to a rating in excess of 70 percent for the service connected psychiatric disability is REMANDED to the agency of original jurisdiction (AOJ) and discussed in the REMAND porion of this decision.


FINDING OF FACT

For the entire appeal period, the Veteran's adjustment disorder with depressed mood has been manifested by occupational and social impairment with deficiencies in most of work, school, family relations, judgment, thinking and mood.


CONCLUSION OF LAW

The criteria for an initial 70 percent rating for adjustment disorder with depressed mood have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9434 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time. See Fenderson v. West, 12 Vet. App. 119 (1999). Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). There is no evidence to support the finding of a staged rating in this case.

III. Adjustment Disorder with Depressed Mood

The Veteran's psychiatric disability is rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9434. According to 38 C.F.R. § 4.126(a), a mental disorder shall be rated "based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination." 38 C.F.R. § 4.126(a).

Under Diagnostic Code 9434, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

Evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir.2013). The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas"--i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'" Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9434.

Although a veteran's symptomatology is the primary consideration in assessing veteran's disability rating based on a mental disorder, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in "most areas" for the 70 percent rating. Id.
When evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination." 38 C.F.R. § 4.126(a).

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and replace them with references to the recently updated DSM-5. See 79 Fed. Reg. 149, 45094 (August 4, 2014). The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014. VA adopted as final, without change, the interim final rule and clarified that the provisions of the interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ. See 80 Fed. Reg. 53, 14308 (March 19, 2015). In the instant case, the Veteran's claim was certified to the Board in June 2011 and, as such, the DSM-IV applies.

The DSM-5 removed reference to Global Assessment of Functioning (GAF) scores. However, as the DSM-IV governs the Veteran's claim, such scores are relevant to the evaluation of his adjustment disorder with depressed mood. A GAF score is another component considered to determine the entire disability picture for the Veteran. The GAF scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms. Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994)).

An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned). See 38 C.F.R. § 4.126(a). Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

In a VA treatment record dated in February 2009, a GAF of 32 was recorded. It was noted that the Veteran had experienced stressors such as divorce and lived with his mother.

The Veteran appeared for a VA examination in March 2009. He reported daily, severe depression that he attributed to foot pain. He also reported loss of his wife and children, irregular sleeping and eating habits, no homicidal ideation but some suicidal ideation with no plan. He displayed some dysphoria but was cooperative and behavior, speech and affect were within normal limits. Thinking, insight, judgment, and memory were intact. He was oriented and reported no hallucinations. He lived alone and had been working for a trucking company for the past two years and had never been "written up." At home he cooked and watched television.  The GAF was 70. The examiner noted his opinion that the Veteran's reported depression and isolation was mild, and reported no limitations on employment and daily life.

In June 2009, during VA treatment the Veteran reported worsened insomnia, depression, and poor energy. His GAF was recorded as 31. A December 2009 VA treatment record reports a GAF of 35. The Veteran reported difficulty with the holidays; but good hygiene, good eye contact, and cooperative demeanor were recorded.

A March 2010 VA treatment record notes the Veteran's reports of increased isolation, particularly not disclosing his birthday to others, and instead cried and thought about things he had done wrong. Eye contact was good, but mood was irritable, and GAF of 34 was recorded.

In January 2011 the Veteran reported relapsing on alcohol, sleep was poor, and GAF was 31 to 40. In January 2011, VA treatment records note that GAF was as low as 27. 

During the September 2011 Board hearing, the Veteran described a December 2010 incident involving his potential lethal mismanagement of his medications and whether this was a suicide attempt. In addition the Veteran testified that he had missed work because of his adjustment disorder with depressed mood, sometimes for a matter of weeks, and his daughter did not like him to drive because of his "road rage."

In October 2011, the Veteran was reportedly doing well. Treatment records in November 2011 show the Veteran reported more insomnia and irritability.
Treatment records in February 2012 show the Veteran reported pessimism about being in a successful relationship, passive suicidal ideation, avoidance, and more frequent thoughts about alcohol. He reported having an argument with his daughter. GAF of 28 was recorded. Treatment records in May 2012 show the Veteran reported avoidance and panic attacks. GAF of 28 was recorded. 

The September 2012 Board remand noted that Virtual VA records showed that on an October 2011 rating decision granting an increased rating for pes planus, a future psychiatric examination was scheduled for March 2012 in connection with his service-connected adjustment disorder with depressed mood. This examination report is not in the Virtual VA records or in the claims file; thus this examination report was to be obtained. The Board notes that complete VA treatment records have been associated with the claims file but no March 2012 VA examination was found. As such, the Board concludes that this examination did not occur and the November 2012 VA examination is the next VA examination of record.

During the November 2012 VA examination, the examiner noted mild or transient symptoms and reported GAF of 55. The examiner recognized the GAF of 28 reported elsewhere in VA records, but opined that the GAF of 28 was an old score and that treatment providers had not changed the GAF, even when improved symptoms were noted. The examiner noted the Veteran was divorced and had a "mostly good" relationship with his daughter. He reported irritability, evidenced by fights with his brother and three other people within the year, to which the police were called once. He reported impaired sleep and eating habits, and decreased libido. 

The examiner noted that the Veteran was working full time for a railroad and had been in this employment for the past five years. Prior to that job, he had worked for 7 years at a paper company.

The examiner recorded the Veteran's reports of depressed mood and disturbances of motivation and mood. The examiner concluded that the Veteran's depression was mild and did not preclude physical or sedentary employment. 

In December 2012, the Veteran reported avoidance, difficulty coping and "not wanting to be bothered." GAF score of 28-30 was recorded and family issues were noted. 

In March 2013, the November 2012 VA examiner entered an addendum opinion, stating that the Veteran's symptoms fall with the mild to moderate range, 51-60 range, based on the claims file and November 2012 interview with the Veteran. The Veteran reported working full time with some conflict with co-workers.

An April 2013 treatment record shows the Veteran reported avoidance, suicidal thoughts, stopped attending Alcoholics Anonymous (AA) meetings, and thought about drinking. His mood was noted as irritable and a GAF score of 30 was recorded.  July 2013 treatment records show the Veteran stated: "I don't know what is going on . . . crying and a grown man isn't supposed to do that, anxious." He reported he had not been to work for two weeks after he "g[ot] into it with someone." Symptoms were noted as worse due to avoidance. Again, GAF score of 30 was recorded. October 2013 treatment records show the Veteran reported avoidance and panic attacks. GAF score of 31 was recorded. 

During treatment in February 2014, the Veteran reported difficulty coping with pain and a GAF of 32 was recorded. He again sought treatment in June 2014, at which time he reported feeling stressed out, avoidance to the point of not getting out of bed, alcohol cravings, stress at work, and being unable to recite the 12 steps of AA. Again, GAF of 32 was recorded.

The Veteran appeared for a VA examination in February 2015. The examiner reviewed the electronic, but not the paper, claims file; and also reportedly reviewed VA treatment records.  The examiner found occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioned satisfactorily, with normal routine behavior, self-care and conversation. 

The Veteran reported he was married to a second wife and had been for less than a year. He maintained contact with a grown daughter and had few friends, with his pastor and AA friends as his primary support. He attempted to go to AA and church weekly and sometimes went to the gym. The Veteran reported being depressed more than half the time. He reported he missed 6 days of work since January first due to depression. He experienced periods of anxiety with periods of ineffective coping with unexpected stressors. He also experienced long-standing difficulty with sleep. He denied a legal history, but reported getting into a fight with someone at a ballgame in 2013; however the charges were later dropped. He reported sobriety from alcohol for several years. The examiner found the Veteran adequately groomed, displayed minimal eye contact, and readily responded to questions. Mood was depressed and affect was within normal limits. He had adequate insight and judgement. There was no noted impairment in orientation to time, place, or person.

Upon further review of the evidence, and based on the foregoing, the Board finds that, throughout the appeal period, the Veteran's adjustment disorder with depressed mood has been characterized by depression, avoidance, desire to isolate himself, crying spells, difficulty adapting to stressful circumstances, suicidal ideation, irritability, occasional episodes of violence, anxiety, panic attacks, sleep impairment, and strained work and social relationships, without more severe manifestations that more nearly approximate total occupational and social impairment. The lay and medical evidence of record shows that the Veteran has missed many days of work, sometimes weeks at a time, throughout the appeal period largely due to his depression and avoidance. 

The Veteran has an isolated life, barring strained relations with his family and few friends. Additionally, the Veteran has suffered periods of severe depression with suicidal ideation. Thus, even though VA examiners opined that the Veteran's symptoms result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, the Board finds that the Veteran's symptoms have resulted, at worst, in occupational and social impairment with deficiencies in most areas throughout the appeal period. See 38 C.F.R. § 4.126(a). Accordingly, the Veteran's symptoms most nearly approximate the severity and frequency of the symptomatology contemplated by a 70 percent rating. See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434.

ORDER

An initial rating of 70 percent for adjustment disorder with depressed mood is granted, effective from the date of service connection.


REMAND

The parties to the JMR noted that the examiner who conducted the 2015 examination did not review the Veteran's paper claims folder and that neither the examiner of the Board had discussed certain favorable evidence elicited during VA outpatient treatment (although the examiner did note review of the treatment records).  Significantly, the examiner would not have had access to prior examination reports.

VA regulations provide that where "the examination report does not contain sufficient detail; it is incumbent upon the rating board to return the report as inadequate for evaluation purposes."  38 C.F.R. § 4.2 (2016. Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993)

Accordingly, the appeal is REMANDED for the following:

1. Refer the paper and electronic claims files to the examiner who conducted the February 2015 VA examination.  The examiner should report that these files were reviewed. The examiner should note the evidence discussed in the Joint Motion for Remand listed in the VBMS record as having been received on February 2, 2017 and labeled "CAVC Decision."  The examiner should discuss whether the evidence listed in the JMR, or paper claims file changes any findings or conclusions reached in the February 2, 2015 examination.  

If further examination is recommended, or if the February 2, 2015 examiner is not available, the Veteran should be afforded a new VA examination to assess the severity of his service connected psychiatric disability.

2. If any benefit sought on appeal is not fully granted, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


